By the Court

Lumpkin, J.,
delivering the opinion.
Time immemorial has sanctioned the practice of authoring re-surveys of land to be made pending an action of ejectment to try the titles to a particular tract. How the practice Originated, it is needless to inquire. It is too well established to be questioned. It subserves the purposes of justice.
We are not aware, however, that it was ever supposed: that the power of the court extended further than to order survey to be executed of the premises in dispute, and to have the lines of contiguous tracts run, if necessary to ascertain the locus. And this is all that is necessary for the purposes of proof.
But the rule in this case goes farther and directs a specific survey to be made of a parcel of land that has no boundaries, and to make a corner, and to run and mark two lines. This is not to re-survey, but to lay off and admeasure land. Believing this.to, bean innovation,and one not even justified by tb.e exigencies of the ease, and. one which may be productive of mischief, we are not prepared to endorse it by our judgment. The rule should, he restricted as heretofore, to, making a re-survey merely-of the premises in dispute; but not extended so as to delegate authority to, thp. surveyor to make corners, and run. and mark boundary lines. That must be done, we apprehend, by another and different proceeding.
Judgment reversed.